 11In the Matter of THEGRACE COMPANYandINTERNATIONAL LADIES'GARMENT WORKERS' UNION,A. F.OFL.Case, No. 17-C-1543.-Decided June 21, 1949DECISIONANDORDEROn August 18, 1948, Trial Examiner Earl S. Bellman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter the Respondentfiled exceptions to the Intermediate Report and a supporting brief ;and the Union filed a reply brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the additions and modifica-tions set forth below.We agree with the Trial Examiner that the Respondent violatedSection 8 (1) and (5) of the Act prior to its amendment in 1947 andSection 8 (a) (1) and (5) of the Act as then amended, by refusingto bargain with the Union on and after July 16, 1947.We find thatorder issued against it by the Circuit Court of Henry County,Missouri.On July 8, 1947, following an election by secret ballot, we certifiedthe Union as the exclusive representative of an appropriate unit ofthe Respondent's employees.'Thereafter the Respondent was re-'We modify theunit for which we certifiedthe Unionby changing the definition of super-visory employeestherein toconform tothe 1947amendmentsto the Act.SeeMarshall andBruceCo.,75 N L. R. B 90 In all otherrespects we reaffirmthe unit foundappropriatein our Decision and Direction of Electionof May 27, 1947Asmodified the unit descrip-tion readsAll productionemployees employed by the Respondent at its Clinton,Missouri,84 N. L.'R. B, No. 53.435 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDquired under the Act to bargain with the Union concerning wages,hours, and other conditions of employment of the employees in theunit.'This duty to bargain with the certified representative of itsemployees, imposed by Federal statute, was paramount to any con-flicting obligation which the State court order might have imposedupon the Respondent.3We are of the opinion that regardless of theRespondent's possible good faith in refusing to bargain because ofthe State court order, its refusal was violative of the Act.We arecharged, in the public interest, with enforcing the statutory require-ment that an employer engaged in commerce bargain with the certifiedrepresentative of its employees.Because the Respondent has failed tofulfill the duty to bargain prescribed by the Act, we must order it todo so.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, The Grace Com-pany, and its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Ladies'Garment Workers' Union, affiliated with the American Federation ofLabor, as the exclusive representative of all production employeesemployed by the Respondent at its Clinton, Missouri, plant, excludingjanitors, foreladies, supervisor of sewing operations, and all othersupervisors as defined in the Act; and(b) In any other manner interfering with the efforts- of Inter-national Ladies' Garment Workers' Union, affiliated with the Ameri-can Federation of Labor, to bargain collectively with it in behalf ofthe employees in the aforesaid appropriate unit.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with International Ladies'Garment Workers' Union, affiliated with the American- Federationplant, excluding janitors, foreladies, supervisor of sewing operations, and all supervisorsas defined in the Act.We do not agree with the Trial Examiner's conclusion that it was incumbent upon himto pass upon whether the Board acted arbitrarily and capriciously in the representationcase.YWe do not determine what effect our certification of the Union had upon the contractbetween the Respondent and the Independent, except to affirm that the certification madeclear the duty of the Respondent to recognize the Union as the exclusive representative,within the meaning of Section 9 (a) of the Act, of the employees at its Clinton, Missouri,plantSeeKlein v. Herrick,41 F. Supp. 417, 424.3We note that in 1947 and again in 1949 the Respondent could have removed any obli-gation exacted by the State court order by terminatingthe contractwith,the Independentin accordance with the terms of that contract. THE GRACECOMPANY437of Labor, as the exclusive representative of all its employees inthe above-described unit.with respect to wages, rates of pay, hoursof employment, and other conditions of employment, and, if an under-standing is reached, embody such understanding in a signed agree-ment ;(b)Post at its plant at Clinton, Missouri, copies of the noticeattached hereto and marked "Appendix A." 4 Copies of said notice,to be furnished by the Regional Director for the Seventeenth Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof, and main-tained by it for a period of sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material; and(c)Notify the Regional Director for the Seventeenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.MEMBER GRAY took no part in the consideration of the above Decisionand Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL BARGAIN collectively upon request with INTERNATIONALLADIES' GARMENT WORKERS' UNION, affiliated with the AMERICANFEDERATION OF LABOR, as the exclusive representative of all em-ployees in the bargaining unit described herein with respect towages, rates of pay,-hours of employment, and other terms orconditions of employment, and if an understanding is reached,embody such understanding in a signed agreement. The bargain-ing unit is:All production employees employed at our Clinton, Missouri,plant, excluding janitors, foreladies, supervisor of sewing op-erations, and all other supervisors as defined in the Act.WE WILL NOT in any manner interfere with the efforts of theabove-named union to bargain with us or refuse to bargain with" In the event that this Order is enforced by' decree of a United States Court of Appeals,there shall be inserted before the words, "A Decision and Order,"the words, "A. Decreeof the United States Court of Appeals Enforcing " 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid union as the exclusive representative of all of our employeesin the above-described appropriate unit.Dated--------------------THE GRACE - COMPANY,Employer.By ---------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered,defaced, or covered by any othermaterial.INTERMEDIATE REPORTMr. Harry L. Browne,for the General Counsel.Messrs.Burr S. StottleandRobei t J. Ingraham,of Kansas City, Mo., for theRespondent.Messrs. John ManningandClif Langsdale,of Kansas City, Mo., for the Union.Messrs.Haysler A. PoagueandBarkley M. Brock,of Clinton, Mo., for theIndependent.STATEMENT OF THE CASEUpon a charge filed on July 30, 1947, by International Ladies' GarmentWorkers' Union, A. F. of L, herein called the Union, the General Counsel ofthe National Labor Relations Board,' by the Regional Director for the Seven-teenth Region (Kansas City, Missouri), issued the complaint herein, dated March15, 194S, against The Grace Company, herein called the Respondent, allegingthat the Respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and (5) and Section2 (6) and (7) of the National Labor Relations Act,'49 Stat. 449, herein calledthe Act, and of Section 8 (a) (1) and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, as amended, Labor Management Relations Act,1947, 61 Stat. 136, herein called the amended Act.2 Copies of the complaintand notice of the hearing thereon were duly served upon the Respondent andthe Union.With respect to the unfair labor practices, the complaint alleged, in substance:(1) that, with certain exceptions, the production employees at the Respondent'sClinton,Missouri, plant constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act and of theamended Act ; (2) that, pursuant to an election 3 and by virtue of Section 9(a) of the Act and of the amended Act, the Union has been at all times sinceJuly 8, 1947, the exclusive representative of the Respondent's employees in said3The General Counsel and his representative at the hearing are hereinreferred to asthe General Counsel ; the National Labor Relations Board as the Board.2The provisions of Section 8 (1) and (5) of the Act are continued in Section 8 (a) (1)and (5) of the amended Act. The undersigned takes official notice that the Union wasat the time of-the issuance of the complaint and presently is in compliance with Section9 (f), (g), and (h) of the amended Act. As to official notice of the Board's records, seeMatter of LionOilCompany,76 N. L. R B. 5653The evidence shows that the election alluded to in the complaint was conducted pur-suant to the Board's Decision and Direction of Election of May 27, 1947,in a consolidatedrepresentation proceeding in Cases Nos. 17-R-1696 and 17-R-1703, hereinafter referredto as R Case.Matter of The Grace Company,73 N L R B 1286 THE GRACE COMPANY439appropriate unit ; (3) that on or about July 16, 1947, and at all times thereafterthe Respondent has refused to bargain collectively with the Union, in violationof Section 8 (5) of the Act and of Section 8 (a) (5) of the amended Act; and (4)that by said refusal to bargain, the Respondent has interfered with, restrained;and coerced its employees in the exercise of rights guaranteed in Section 7 ofthe Act and of the amended Act, and has thereby engaged in unfair laborpractices within the meaning of Section 8 (1) of the Act and 8 (a) (1) of theamended Act.On March 26, 1948, the Respondent filed its answer, admitting certain allega-tions of fact but denying that it had engaged in any unfair labor practices. Theaffirmative allegations of the Respondent's answer constitute, in essence, thefollowing three major defenses to the alleged refusal to bargain: (1) theRespondent's production employees at both its Clinton and its Belton, Missouri,plants constitute a single appropriate unit and the contrary holding in the RCase that the production employees of the Clinton plant constitute a separateappropriate unit was erroneous, arbitrary, capricious, and void; (2) by reasonof a valid contract signed on November 14, 1946, by the Respondent and theindependent Union of The Grace Company of Clinton and Belton, Missouri,herein called the Independent, covering in a single appropriate unit the em-ployees at both of its plants, the election in the R Case was "improper andinvalid" and the Board's decision and all of its actions therein were "erroneous,arbitrary and invalid"; and (3) on July 15, 1947, upon application of theIndependent, the Circuit Court of Henry County, Missouri, issued "a temporaryrestraining order" against the Respondent, "restraining and enjoining Respondentfrom renouncing or breaching its contract" with the Independent ; since said re-straining order has continued in effect, it "would have been a direct violation"thereof "for Respondent to have recognized or dealt with" the Union.Pursuant to notice, a hearing was held at Kansas City, Missouri, on March 26,1948, before Earl S. Bellman, the undersigned Trial Examiner, duly designatedby the Chief Trial Examiner. The General Counsel, the Respondent and theUnion were represented by counsel and participated in the hearing. Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduce evi-dence was afforded all parties.At the opening of the hearing, a documententitled "ANSWER OF THE INDEPENDENT UNION OF THE GRACE COM-PANY OF CLINTON & BELTON, MISSOURI," which the Independent had filedwith the Regional Director, was referred to the undersigned for ruling. Insubstance, the Independent's answer, which was received in evidence, set outappropriate unit and contract bar contentions which it had previously advancedIn the R-Case hearing ; ' contended that it was the duly designated bargainingagent and had a valid contract covering the employees in both of the Respondent'splants, which employees constitute the appropriate unit; and stated that theIndependent "i's interested in the present hearing and prays for permission...to intervene in this case " The Independent, which had not beenserved with notice of hearing, filed no request for a continuance and made noappearance at the hearing. There was no indication in the Independent's answer*An additional defense of the answer and also in the Respondent's brief relates to thequestion of the Union's compliance with certain filing requirements.of the amended Act.See footnote 2, above'These contentions were similar to the allegations in the Respondent's answer, whichare set out above as defenses(1) and(2).The Independent's answer did not set up therestraining order and did not advance any substantial contentions not raised in the Re-spondent's answer. J440DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it desired to intervene in order to introduce material evidence in the instantmatter which it had been unable to introduce in the R Case. The undersignedstated that, under the circumstances, he was "not able to determine the extentto which intervention, if any, should be granted," and denied the motion to inter-vene without prejudice to its renewal.During the hearing, motions by the General Counsel and the Union to strikeparagraphs 2, 3, and 4 of the Respondent's answer, which contained the threedefenses set out above, were denied.A motion to make paragraph '5 of theRespondent's answer definite and certain was granted and thereafter compliedwith orally on the record. A motion by the General Counsel, concurred in by theRespondent, to incorporate by reference in the record herein the transcript andexhibits in the R-Case hearing,' was granted without objection.At the closeof the hearing, a motion to dismiss the complaint, which had been earlier deniedwithout prejudice to its renewal, was renewed by the Respondent.Ruling wasreserved on said motion ; it is hereby denied.The parties were afforded oppor-tunity to argue orally before the undersigned and to file briefs and/or proposedfindings of fact and conclusions of law.The General Counsel argued orally onthe record.Pursuant to extension by the Chief Trial Examiner of time for filingtoApril 19, 1948, the Respondent and the Union have each filed briefs andproposed findings of fact and conclusions of law.'On May 19, 1948, the Inde-pendent, which had been granted permission on May 7 by the undersigned tointervene herein, also filed a brief.'Upon the entire record in the case, including the record in the R Case, andfrom his observation of the witnesses, the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, The Grace Company, a Missouri corporation with-its principaloffice at Belton, Missouri, and with plants at Belton and Clinton, Missouri, isengaged in the manufacture of children's wearing apparel. In the course of itsbusiness, the Respondent annually purchases raw materials valued in excess of$100,000, of which more than 50 percent is shipped to its two plants from pointsoutside the State of Missouri.The finished products of the Respondent's two,plants have an annual value in excess of $100,000, of which more than 50 percentis shipped to points outside the State of Missouri.8This consolidated R-Case hearing was held in Clinton, Missouri, on January 30, 1947.The petition in Case No. 17-R-1696,,alleging,a unit composed of the production employeesof the Clinton plant, was filed by the Union on November 13, 1946.The petition in CaseNo. 17-R-1703 alleging a unit composed of the production employees of both the Clintonand Belton plants, was filed by the Independent on December 30, 1946. The Union, theIndependent,and the Employer(Respondent herein)were all duly served with notice ofhearing, were represented by counsel, and participated in the R-Case hearing.7Rulings on said proposed findings and conclusions are set out below.By identical telegrams sent on May 7, 1948, the undersigned notified the parties that,upon consideration of the entire record in the instant matter, the Independent's motion tointervene had been reconsidered and was granted;that the Independent was accorded 10days within which to move to reopen the hearing for the receipt of evidence material to itsinterest in the proceeding; and that the Independent was granted 15 days within whichto file a brief and/or proposed findings and conclusions, if it did not move to reopen thehearing.In a letter dated May 15, 1948, which accompanied its brief,the Independent, byAttorney Barkley M. Brock, stated :We have made a check of the evidence that was introduced and we do not feel thatwe need to introduce any additional evidenceThe foregoing communications have been placed in the formal file and are hereby made apart of the record herein. THE GRACE COMPANY441The Respondent admits, and the Board found in its decision in the R Case,that the Respondent is engaged in commerce within the meaning of the Act.Theundersigned finds that the Respondent is engaged in commerce within the mean-ing of the Act and of the amended Act.II.THE ORGANIZATIONS INVOLVEDInternational Ladies' Garment Workers' Union, herein called the Union, is alabor organization affiliated with the American Federation of Labor.Independent Union of The Grace Company of Clinton and Belton,Missouri,herein called the Independent, is an unaffiliated labor organization of employeesof the Respondent.III. THE UNFAIR LABOR PRACTICES eA. The sequence of events fi om July through December 1947On July 11, 1947, after the Board, pursuant to the R-Case proceedings, hadcertified the Union on July 8, 1947, as the exclusive representative of the produc-tion employees at the Respondent's Clinton plant, Morris J. Levin of St. Louis,Missouri, the attorney who had appeared for the Union in^ the R-Case hearing,telephoned from St. Louis to Robert J. Ingraham, an attorney in Kansas City,Missouri, who had authority to deal on behalf of the Respondent about matterspertaining to labor relations, and asked if a meeting could be arranged." In-graham and Levin arranged for a meeting in Ingraham's office in Kansas City onJuly 18.On July 12, the Respondent received notice that the Independent, with whichit had signed an agreement on November 14, 1946, covering the production em-ployees in both its plants," had filed on July 11 with the Circuit Court of HenryCounty, Missouri, herein called the Missouri Court, a "Petition for DeclaratoryJudgment and Restraining Order" pertaining to said contract.On July 15, the Missouri Court held a hearing on the Independent's petitionand issued a "RESTRAINING ORDER," a certified copy of which is in evidence 32By this restraining order, the Respondent was "restrained from renouncing ordisclaimingthe contract [with the Independent] . . . dated November 14,1946." " It was further ordered that the Respondent "shall recognize the valid-ity of this contract, shall not renounce the same and shall respect each and everyUUnless otherwise indicated,findings in this division of the report are made upon docu-mentaiy evidence or upon evidence which is either undisputed or is at variance only asto immaterial details10Prior thereto,on July 2, 1947,Meyer Perlstein,vice president of the Union,had writ-tenMrs Grace Van Brunt, president of the Respondent,asking for a meeting, and hadbeen referred to Ingraham in a reply dated July 8.11TheBoard had held in its decision in the R Case that this agreement did not constitutea bar to that proceeding11Neitherthe Board nor the Union were made parties to this suit;neither received noticeof the above hearing.The undersigned deems it unnecessary to make findings as to whatinformation the Missouri Court may have had before it when it issued its restraining order.iiArticle XVI, "TERM," of said contract reads as follows :This contract shall be in force from the date of execution thereof and shall remainoperative and binding upon the parties until November 1, 1947, and shall be deemedrenewed from year to year thereafter except that either party may terminate this con-tract on November 1, 1947, or on November 1st of any subsequent year, by givingwritten notice to the other party at least sixty(60) days prior to such November 1stof its intention to terminate this agreement on the November 1st next following givingof such notice.This contract may be altered from time to time by agreement of bothparties. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDpart thereof,and shall perform all obligations thereunder."The final paragraphof the restraining order read as follows :The term of this restraining order shall be until the petition for declaratoryjudgment is heard and determined by this court."On July 16,Clif Langsdale,a Kansas City attorney who was acting on behalfof the Union,telephoned Ingraham ; informed him that he was "taking over" forthe Union in place of the St. Louis attorney;and asked that the meeting set forJuly 18 be changed to July 17, as he was otherwise engaged on July 18. In-graham told Langsdale about the restraining order which had been issued the daybefore.During the discussion which ensued,Ingraham stated that he could seeno purpose in meeting with the Union while the restraining order was in effect,as he doubted that the Respondent"could legally negotiate until that matter wasdisposed of."After Ingraham had taken that position and there had been somevehement discussion of the restraining order, Langsdale said, "I suppose themeeting is off." Ingraham replied,"Well,I suppose it is, as long as this restrain-ing order is in effect."16As a result of the foregoing conversation,the meetingset for July 18 did not take place.On July 24, the Respondent forwarded to the Board a motion in the R Casethat it set aside its finding as to the appropriate unit and its certification ofrepresentatives.Among other things, this motion stated that the Board's deci-sion was in conflict with an existing contract with the Independent which did not"expire until November1, 1947,"" and that,upon suit which it had brought in theMissouri Court, the Independent had "obtained a restraining order restraining thecompany from breaching the contract."On August11, theBoard issued an order in which, "for the reasons already setforth" in its decision of May 27, 1947,it denied the above motion to set aside theunit finding and the certification.On August 20, Vice-President Perlstein,on behalf of the Union,wrote the Re-spondent's president,Grace Van Brunt, that,as "the accredited representatives"of the employees at the Clinton plant, the Union was requesting a meeting "tonegotiate the terms of the collective bargaining agreement."On August 22, Van Brunt wrote Perlstein,acknowledging his letter,and sug-gesting that he "get in touch with Mr Ingraham as he has sole authority torepresent me and The Grace Company in this connection and in matters of thiskind."On August 26, Perlstein wrote Ingraham that the Respondent had referredthe Union,which had requested a collective bargaining conference,to him asits attorney.Perlstein's letter requested a bargaining conference for Fridaymorning, August 29, at Ingraham's office and asked that the Union be advised if"some other place or near-by date would be more convenient."On August 29, Burr S. Stottle,an associate of Ingraham,wrote Perlstein,acknowledging his letter.Stottle stated that Ingraham was engaged in prepar-14Such hearing and determination had not taken place at the time of the hearing beforethe undersigned in the instant matter.15The above findings are made upon the undersigned's analysis of the testimony ofIngraham and Langsdale which, upon careful scrutiny,proves more supplementary thancontradictory in nature.The quoted material is from Ingraham's direct examination.Whatever words actually may have been used, the undersigned is satisfied that the con-versation terminated with the understanding that it was the Respondent's position that,as long as the restraining order remained in effect, it could not deal with the Union.16 It should be noted that the Respondent did not thereafter see fit to give notice ofIntention to terminate the agreement as of November 1, as provided in ArticleXVI of thecontract. THE GRACECOMPANY443ing for argumentto be held in theDonnellycase in St.Paul.Minnesota,the fol-lowing Tuesday and that Ingraham had asked him to write that "uponhis returnto the office he will communicate with you."Ingraham did not thereafter communicate with Perlstein.However, onSeptember 2, in St. Paul where they both were engaged in argument in theDon-nellycase," Ingraham and Langsdale discussed the situation involving the Re-spondentand the Union. The undersigned is convinced and finds, upon hiscomparison of Ingraham's and Langsdale's testimony pertaining thereto, thatduring their discussion on September 2, Ingraham's position was essentiallythat which he had taken during his telephone conversation with Langsdale onJuly 16, namely, that the Respondent could not negotiate with the Union as longas the restraining order remained in effect ; that Langsdale took the positionthat the restraining order was invalid and that the Respondent should bargainwith the Union, and that Langsdale would not agree to Ingraham's suggestionthat the Union intervene and file a motion in the Missouri Court to dissolve therestraining order.Since this conversation, there has been no further com-munication between representatives of the Respondent and of the Union con-cerning ameeting for bargaining.On December 5, Stottle, on the stationery of Reed & Ingraham, a law firmof which lie is an associate and of which Ingraham is a member, wrote FieldExaminer MichaelJ. Lucero of the Board's Kansas City Regional Office, the fol-lowing letter, which Ingraham testified stated his position:Answering your recent telephone inquiry as to the status of the GraceCompany matter, beg to advise that, as you know, the Circuit Court ofClinton County, Missouri, issued an order restraining the company fromviolating its agreement with the independent union.We are seeking tohave this order dismissed but the earliest time the court will be sitting atClinton will be December 20Mr Langsdale, attorney for the ILGWU, seemed to be of the opinion thatthis injunction was improvidently issued and could be ignored. Even if hisposition had merit, which we deny, nevertheless, it is well settled by thedecisions of the Supreme Court of the United States, Federal Courts andMissouri Courts that an injunctive order issued by a court of generaljurisdictionmust be obeyed even though improvidently or erroneouslygranted until it is vacated or dissolved.Courts have held that it wouldbe destructive of the very purpose of temporary restraining orders if theparty against whom the order is issued should be allowed tojudge its pro-priety or validity.In view of the foregoing you can appreciate that we cannot advise ourclient to violate the court's injunction.For your information we requestedMr. Langsdale to intervene in the case on behalf of the ILGWU in order tobe heard 'on the matter, but he refused to do soOn December 18, the Respondent filed with the Missouri Court a "Motion toDissolve Temporary Restraining Order," signed by Stottle and Ingraham, whichstated :That the International Ladies' Garment Workers' Union has filed a chargewith the National Labor Relations Board charging that this defendant" The case in which argument was being held is not fully identified in the evidence.However, it is identified in the Respondent's proposed findings of fact as, "Donnelly Gar-ment Company v. National Labor Relations Board before the Circuit Court of Appeals atSt. Paul,Minnesota 11 444DECISIONS OF NATIONALLABOR RELATIONS BOARDcommitted an unfair labor practice by refusing to deal with said union asthe bargaining agency for the employees of the defendant's Clinton, Mis-souri, plant.Defendant states that it believed itself to be legally boundby its contract dated November 14, 1946, to deal with plaintiff as bargainingagency for its employees at both the Clinton and Belton plants, but if theLabor Board sustains said charge and orders defendant to bargain withthe ILGWU as aforesaid,defendant will be faced with this court's restrain-ing order on the one side and the Board's order on the other.On December 20, the Respondent's motion to dismiss was argued." The Mis-souri Court denied the motion to dismiss It continued in effect the temporaryrestraining order, pending the trial of the case which had not been set at thetime of the hearing before the undersigned.1BB. Conclusions as to the refusal to baegain1.The contentions in generalThe issues in this case rest upon the facts set out'above, as the record shows nomaterial development since December 1947. In brief, the contentions of theparties fall into two major groups: (a) whether, as a matter of fact, the Re-spondent has refused to bargain with the Union, and (b) whether, as a matterof law, there has been a refusal to bargain.No attempt is made herein to detailthe respective positions of each of the parties on the various phases of this two-fold grouping 20 In general, the Board and the Union take the position that therehas been a refusal to bargain both in fact and in law ; the Respondent takes theposition that there has been no refusal to bargain on either basis ; and the Inde-pendent's brief is devoted to the three legal aspects of the matter, the appropriate-ness of the unit, the effect of the contract, and the effect of the injunction.2.The refusal to bargain in factUpon consideration of the facts set out in Section III, A, above, the undersignedis convinced and finds that, contrary to, its contentions, the Respondent, on July16, 1947, and on September 2, 1947, refused as a matter of fact to bargain withthe Union, and that the Respondent's position thereafter has, in fact, constituteda continuing refusal to bargain.The facts in this case show that on July 16, Attorney Langsdale, acting forthe Union after it had been certified, attempted to secure a bargaining conferencewith Attorney Ingraham who was duly authorized to act in such matters forthe Respondent and that this attempt resulted in Ingraham taking the positionthat, as long as the restraining order remained in effect, the Respondent couldnot negotiate with the Union.21The facts also show that, following correspond-11 Itwill be noted that the motion did not mention the Board'sDirection of Electionor the Certification.Ingraham testified that he was "sure that came out" in the argumenton the motion;he also testified that he did not furnish the court with copies of or cita-tions for the Direction of Election or the Certification.19 Ingraham testified that unlike Federal practice,it is the practice in Missouri to continue,in effect such temporary restraining orders ; that the case had not been set for trial becausethe attorney for the Independent, Barkley W Brock,had been in Illinois during Februarybecause of the death of his mother;that the Respondent had not filed its answer in theIndependent's suit for declaratory judgment;and that the code in Missouri as to pleadingsprovides that an answer be filed within 30 days of receipt of summons.20This grouping forms the basis of the Respondent's brief21It should be noted that Ingraham did not raise the unit or contract-bar contentionsin his conversations with Langsdale on July 16 and September 2. THE GRACE COMPANY445ence during August which renewed the Union's request for a bargaining confer-ence, Ingraham, in St. Paul on September 2, during a discussion with Langsdale,reiterated the position that the Respondent could not negotiate with the Union aslong as the restraining order remained in effect. The undersigned is satisfied thatthis conversation between Ingraham and Langsdale, who were authorized agentsin bargaining matters for the Respondent and the Union, respectively, constituteda negative reply, accompanied by an explanation, to the Union's second attempt,through Perlstein's letters of August 20 and 26, to secure a bargaining conferencewith the Respondent.22Further, the record also shows that, by its letter of December 5, 1947, to theBoard's Field Examiner and by its position taken at the hearing in the instantmatter, the Respondent has continued to refuse to bargain with the Union aslong as the injunction remains in effect.We now turn to the question of whetherthe fact of the Respondent's refusal to bargain constitutes a refusal to bargainwithin the meaning of the Act and the amended Act.3.Legal aspects of the refusal to bargaina.The appropriate unit and the Union's majority thereinIn its Decision and Direction of Election of May 27, 1947, in the R Case,23 theBoard set out the various elements which have bearing on the question of whetherthe Clinton plant alone constitutes an appropriate unit or the Respondent's twoplants together constitute a single unit. In balancing the factors, the Boardstated :The evidence of integration of the operations of the Belton and Clintonplants indicates the propriety of joining the employees of these plants in asingle unit, as requested by the Independent and the Employer. On the otherhand, the geographical distance between the plants, 53 miles, and the absenceof any collective bargaining history previous to the filing of the AFL's peti-tion indicates the equal propriety of a unit limited to the employees of theClinton plant, as urged by the AFL.' Under these circumstances, we believethat the determination of the unit should depend, in part, upon the desires ofthe employees themselvesAccordingly, we shall direct an election amongthe employees of the Clinton plant to ascertain their desires. If a majorityof those voting select the AFL, they will be taken to have indicated theirdesire to constitute a separate unit.3 SeeMatter of Cincinnati Chemical Works, Inc.,58 N. L R. B. 939;Matter ofBemis Bro.BagCo, 73 N.L. R. B 32;Matter of Tyre Nursery Furniture Company,72 N. L R. B 1427.The election which the Board directed at the Clinton plant was duly conductedon June 18, 1947, as is shown by the "Certification on Conduct of Election," signedby the "authorized observers" of the Union, the Independent, and the Respondent,and the agent of the Regional Director. The official "Tally of the Ballots," like-wise duly signed, shows that all of the 49 eligible voters cast ballots, of which26 were cast for the Union, 20 for the Independent, and 2 for neither labor organ-22The undersigned does not find,as the Union and the General Counsel contend, thatthe failure of Ingraham to communicate with Perlstein upon his return from St. Paulconstitutes a refusal to bargain on the ground that the Respondent did not answer theUnion's second request,since Ingraham,under the circumstances of this case,had a rightto assume that his conversation with Langsdale in St. Paul constituted a verbal reply tothat request to bargain.23Matter of The Grace Company,73 N L R B 1286.853396-50-vol 84-32 446DECISIONSOF NATIONALLABOR RELATIONS BOARDization.One ballot was challengedThe Union thus won aclear majority ofballots of all the employees at the Clinton plant who were eligible to vote uOn July 8, 1947, the Board issued its "Supplemental Decision and Certificationof Representatives," stating that no objections to the election had been filed andfinding that the appropriate unit for collective bargaining within the meaning ofSection 9 (b) of the Act consists of all production employees employed at theRespondent's Clinton, Missouri, plant, excluding janitors, foreladies, supervisorof sewing operations, and all other supervisory employees. The Board thereinalso, pursuant to Section 9 (a) of the Act, certified the Union as "the exclusiverepresentative of all the employees in such unit for the purposes of collectivebargainingwith respect to rates of pay, wages, hours of employment, and otherconditions of employment."On August 11, 1947, the Board denied a motion bythe Respondent that it set aside its unit finding and certification.In essence,the Respondent and the Independent contend that the Board'sfinding that the production employees at the Clinton plant constitute a separateappropriateunit is arbitrary and capricious.Upon careful consideration ofthe entire record in the instant matter, including the evidence introduced in theR Case, the undersigned finds that such contention is without merit 26 TheBoard's decisionweighed the factors pointing toward a one-plant unit and towarda two-plant unit, respectively, and found those factors so nearly in balance thatit chose to defer its determination of the appropriate unit until the desires ofthe employees at the Clinton plant had been determined by an election.Thismodified Globe procedure has long been used by the Board in such situations.Three examples were cited (in the above-quoted footnote 3) in the Board'sdecisionwherein that method was used in very similar situations where thefactors favoring one-plant units as opposed to units combining two plants like-wise were evenly balanced 27It is clearthat theBoard, in usingthe desires expressed by the Clinton plantemployeesas a factor in determiningthe appropriate unit, followedreasonedprecedent28Henceitcannot be said that the Board acted arbitrarily or ca-23There was no dispute in the R Case as to the categories of employees to be includedand excluded ; the one challenged ballot could not have influenced the result25The Board's decision of May 27, in describing the voting unit, used an explanatoryphrase after the words, "and all other supervisory employees "This same explanatoryphrase, namely, "with authority to hire, promote, discharge, discipline, or otherwise effectchanges in status of employees, or effectively recommend such action," also appears inthe appropriate unit description, as alleged in the complaint.This variation betweenthe complaint and the Board's certification is not material either under the Act or theamended Act, and has not been raised as an issueThe undersigned hereinafter uses thefuller description of the appropriate unit.26 In view of the circumstances of this case, and in the absence of any declared policythat the Board, in complaint cases based upon facts certified in representation cases, willnot pass upon charges that it acted arbitrarily and capriciously in such representation casesbut rather will leave such contentions for review by circuit courts of appeals, the under-signed deems it incumbent upon him to pass upon this issueMatter of City National Bankand Trust Company of Chicago,76 N. L R. B. 213;Matter of Midland Steamship Line,Inc ,66 N. L. R B 836.27 It is noteworthy that in each of those three cases the factor of distance between therespective pairs of plants militates less strongly against a unit composed of both plantsthan the distance factor in the instant matter doesThe distance between the Respondent'stwo plants is 53 miles, while the distances between the three pairs of plants in the deci-sions cited are,respectively,3 miles, 6 miles,and 15 miles.28 InPittsburgh Plate Glass Co v. N L It B ,313 U. S. 146, the Supreme Court said,at page 156:Naturally the wishes of employees are a factor in a Board conclusion upon a unit.They are to be weighed with the similarity of working duties and conditions, the THE GRACECOMPANY447priciously in determining that the production employees at the Clinton plantconstituted an appropriate unit. In the absence of evidence warranting a find-ing that such unit determination was arbitrary and capricious, the Board's find-ing as to the unit in the R Case was conclusive under the Act and the amendedAct 29On all of the evidence, the undersigned finds, in accordance with the Board'sprevious determination, that all production employees employed by the Respond-ent at its Clinton, Missouri, plant, excluding janitors, foreladies, supervisor ofsewing operations, and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act andthe amended Act.The undersigned further finds that on and at all times afterJuly 8, 1947, the Union has been the duly designated bargaining representativeof a majority of the employees in the aforesaid unit and that, pursuant to Sec-tion 9 (a) of the Act and the amended Act, the Union was on July 8, 1947, andat all times thereafter has been and now is the exclusive representative of allemployees in the aforesaid unit for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and other conditions ofemployment.b.The contract between the Respondent and the IndependentWith respect to the contract of November 14, 1946, between the Respondentand the Independent, the Board, in its decision in the R Case, found and con-cluded as follows :On October 7, 1946, the Independent requested recognition of the Em-ployer as the bargaining representative of the production and maintenanceemployees in the Employer's Clinton and Belton plants.Thereafter, theIndependent and the Employer entered into negotiations for a collectivebargaining agreement.On November 8, 1946, the two parties reached anunderstanding on terms and conditions of employment and reduced theirunderstanding to writing.However, they did not sign the contract at thattime.On November 13, 1946, the AFL filed its petition with the Board.On November 14, 1946, the Independent and the Employer formally executedthe agreement reached on November 8. At the time of signing, the con-tracting parties were unaware of the filing of the AFL's petition. Con-trary to the contentions of the Independent and the Employer, neither thewritten agreement of November 14 nor the oral understanding of November8 is a bar to the present proceeding. The November 14 contract is not abar because it was executed after the AFL had filed its petition with theBoard;' the understanding of November 8 is not a bar because it was oral.'IMatter of Public Service Corporation of New Jersey, 72 N.L R. B. 224 ;Matterof Ste Genevieve Limed Quarry Company,70 N. L R. B. 1259.2Matter of Eicor, Inc.,46 N L R. B. 1035.character of the various plants and the anticipated effectiveness of the unitin main-taining industrial peace through collective bargaining.See alsoMatter of Underwood Machinery Company,74 N L. R B 641.28The undersigned finds nothing in the amended Act which places limitations,appli-cable-in the situation involved herein, upon the basic scheme of vesting in the Board theauthority to determine the appropriate unit.Nor does the undersigned's study of appro-priate unit determinations made by the Board during approximately a year of operationunder the amended Act indicate any change in policy applicable in the instantmatter as tofactors considered material in the determinationof appropriate units. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe above facts found by the Board are in accord with the preponderanceof the evidence in the R Case and the Board's conclusion that there was no con-tract barring the proceeding was in accordance with precedents which it citedThe undersigned is aware of no change made by the amended Act or of any shiftin applicable decisional policy thereunder which in any way negates the effectof the Board's decision that the contract was not a bar. In the undersigned'sopinion, the evidence does not support the contention that the Board's actionin the R Case with respect to the contract of November 14, 1946, was erroneousor arbitrary.As to the challenged propriety and validity of the Board's determination, clearlythe determination as to whether or not any given contract is a bar to any givenrepresentation proceeding is a function implicit in the Board's determinationof whether or not a question of representation exists.And it is equally clearthat the statutory scheme of the Act and the amended Act vests in the Boardthe determination of representatives and certification thereof, where a questionof representation affects commerceAdmittedly, the Respondent's operationsdo affect commerce.Hence in the R Case, the Board was required to determinewhether a question of representation existed. In doing so, it determined thatthe contract advanced in the R Case by the Respondent and the Independentas a bar was, in fact, not such a bar.When the Board so held, that contractbecame defeasible, subject to the outcome of the representation proceeding.When thereafter the Board, on July 8, 1947, certified the Union as the bargain-ing agent for the production employees of the Clinton plant, the contract of No-vember 14, 1946, between the Respondent and the Independent, covering em-ployees at both of the Respondent's plants, became inoperative and void as amatter of law, at least insofar as it relates to the employees at the Clinton plantforwhich the Board has certified the Union as the bargaining agent 30 Ac-cordingly, the undersigned finds that said contract cannot operate as a defenseto the Respondent's refusal to bargain in the instant matter.c.The restraining orderAs to the Missouri Court's temporary injunction, the undersigned is of theopinion, everything considered, that such restraining order does not as a matterof law excuse the Respondent's refusal to bargain with the Union and cannotoperate to preclude the Board from issuing an order requiring the Respondentto bargain, whatever may be the Respondent's belief with respect to its obliga-tion not to bargain with the Union so long as the restraining order remains ineffect 3330Matter of Pacific Greyhound Lines,22 N. L R. B 111, particularlythe position ofChaiiinan Madden at page 141. See alsoN. L. R. B. v J I. CaseCo, 134 F. (2d) 70(C A. 7), wherein the United States Court of Appeals for the Seventh Circuit saidContracts must be understood as having been made not only with reference to exist-ing legislation but also with reference to the possibleexerciseof any rightful author-ity of the Government, and no obligationof existing contracts may be invoked to defeatthat authority. . . . Inasmuch as the Congress has been authorized by the Con-stitution to enact the National Labor Relations Act, it follows that subsisting agree-ments, negativing, abridgingor infringingupon full effectuation of the legislativepurpose must fall.aiFor the purposes of this report. the undersigned assumes the Respondent's good faithas to its position,summarizedin its above quoted letter of December 5, 1947, regardingthe injunction, in spite of several aspects of the case, pointed out by the General Counsel'in oral argument and by the Union in its brief, which raise doubts as to its good faith THE GRACECOMPANY449Clearly the Act and the amended Act are paramount, and the Board thereunderhas been vested withexclusiveauthority to effectuate public policies of nationalconcern which have been embodied therein by Congress nManifestly, no holdingin a private suit to which the Board was not a party can nullify rights guaranteedby Congress or serve to avoid obligations imposed by paramount national legis-lation 33In any event, whatever other course may have been open to the GeneralCounsel or to the Board in this situation,' the statutory scheme of the Actand the amended Act contemplates that Board certifications which are notvoluntarily honored shall be required to be honored, upon Board orders enforce-able in proceedings in appropriate circuit courts of appeals, when applications forenforcement of such orders are made in complaipt cases wherein respondentshave been found guilty of refusing to bargain with unions duly certified by theBoard.Hence, whatever the Respondent's obligation or jeopardy under therestraining order of the Missouri Court, the undersigned deems the above-described statutory procedure to be appropriate in the instant matter.Accord-ingly, the undersigned is satisfied that the Respondent should be ordered tobargain with the Union. Since orders of the Board are not self-enforcing, if theMissouri Court's temporary injunction should continue in effect, any plea of"double jeopardy" can be addressed by the Respondent to the Missouri Courtand to the appropriate circuit court of appeals, in the event of enforcementproceedings.4. Concluding findings and rulingsIn view of all of the foregoing and upon the record as a whole, the undersignedfinds that on July 16, 1947, and thereafter, the Respondent has refused to bargaincollectively with the Union as the duly certified and exclusive representative ofthe employees at its Clinton, Missouri, plant, in a unit appropriate for collectivebargaining, as required by the Act and the amended Act, and has thereby inter-fered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act and the amended Act.The proposed findings of fact submitted by the Union, which consist of severalpages of unnumbered proposed findings which are in narrative form, are re-jected.iThe two specifically numbered conclusions of law proposed by the Unionare accepted.However,should the Respondent have continued to fail to give written notice to the Inde-pendent that it desired to terminate its contract,at least insofar as said contract appliesto the employees of the Clinton plant, the Respondent's inaction will have cast gravesuspicion upon its desire to remove itself from such jeopardy under the restraining orderas it pleads32 The exclusiveness of the Board's authority as it pertains to matters involved hereinhas not been altered by the omission of the phrase containing the word,"exclusive,"from Section 10 (a) of the amended ActThat this is so is plain from the analysis of theFourth Circuit Court of Appeals inAmazon Cotton Mills Co. v Textile Workers Union ofAmerica,167 F. (2d) 183 (C. A 4), April 1, 1948, 21 LRRM 2605.33Matter of National Electric Products Corporation,3 N. L. R.B. 475, 502;Matter ofMason ManufacturingCo., 15 N L R. B. 295, 315, enforced,as modified, 126 F. (2d)810 (C. A 9).34 The Union, which was relying upon its certification by the duly authorized Federalagency under Federal law,was under no obligation to attempt to intervene in the pro-ceeding before the Missouri Court, and was justified in relying upon the Board's processesto secure for it the bargaining rights for which it had been certified.35 It should be noted that in many respects the facts found hereinabove accord with factsproposed by the Union 450]ECTS1ONS Oli NATIONAL- LABOR RELATIONS BOARDAs to the Respondent's proposed findings of fact, the undersigned acceptsproposed findings numbered 1, 4, 5, 6, 8, and 10, and rejects proposed findingsnumbered 2, 3, 7, and 9.38 The Respondent's proposed conclusions of law num-bered 1, 2, 3, 4, 5, and 6 are rejected.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe undersigned finds that the activities of the Respondent set forth in SectionIII, above, occurring in connection with the operations of the Respondent de-scribed in Section I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, it will be recommended that it cease and desist therefrom and take certainaffirmative action which it is found will effectuate the policies of the Act.Havingfound that the Respondent has refused to bargain collectively with the Unionas the exclusive representative of its employees in an appropriate unit, it will berecommended that the Respondent, upon request, bargain collectively with theUnion. It will further be recommended that the Respondent cease and desistfrom in any manner interfering with the efforts of the Union to bargain collec-tively with it.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1. International Ladies' Garment Workers' Union, affiliated with the Amer-ican Federation of Labor, is a labor organization within the meaning of Section2 (5) of the Act and the amended Act.2.All production employees employed by the Respondent at its Clinton, Mis-souri, plant, excluding janitors, foreladies, supervisor of sewing operations, andall supervisory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act and the amended Act.3. International Ladies' Garment Workers' Union, affiliated with the AmericanFederation of Labor, was on July 8, 1947, and at all times since has been andnow is, the exclusive representative of all employees in the aforesaid appropriateunit for the purposes of collective bargaining within the meaning of Section9 (a) of the Act and the amended Act.4.By refusing on July 16, 1947, and at all times thereafter, to bargain collec-tively with the International Ladies' Garment Workers' Union, affiliated withthe American Federation of Labor, as the exclusive representative of the em-ployees in the aforesaid appropriate unit, the Respondent has engaged in, andis engaging in, unfair labor practices within the meaning of Section 8 (5) of theAct and Section 8 (a) (5) of the amended Act.5.By the aforesaid refusal to bargain, the Respondent has interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed30 Some of the rejected findings are in several respects in agreement with findings madeby the undersigned herein. THE GRACE COMPANY451in Section-7 of the Act and the amended Act, and has thereby engaged in, and -isengaging in, unfair labor practices within the meaning of Section 8 (1) of theAct and Section 8 (a) Cl) of the amended Act.6The aforesaid, unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act and theamended Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law and theentire record in the case, the undersigned recommends that the Respondent, TheGrace Company, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Ladies' GarmentWorkers' Union, affiliated with the American Federation of Labor, as the ex-clusive representative of all production employees employed by the Respondentat its Clinton, Missouri, plant, excluding janitors, foreladies, supervisor of sew-ing operations, and all other supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status of employees,or effectively recommend such action ; and(b) In any other manner interfering with the efforts of International Ladies'Garment Workers' Union, affiliated with the American Federation of Labor, tobargain collectively with it in behalf of the employees in the aforesaid appro-priate unit.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Ladies' GarmentWorkers' Union, affiliated with the American Federation of Labor, as the exclu-sive representative of all of its employees in the above-described unit, withrespect to wages, rates of pay, hours of employment, or other conditions of em-ployment, and, if an understanding is reached, embody such understanding in asigned agreement ;(b)Post at its plant at Clinton, Missouri, copies of the notice attached heretoand marked "Appendix A." Copies of said notice, to be furnished by the RegionalDirector for the Seventeenth Region, shall, after being duly signed by the Re-spondent's representative, be posted by the Respondent immediately upon receiptthereof, and maintained by it for a period of sixty (60) consecutive days there-after in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any other material ; and(c)Notify the Regional Director for the Seventeenth Region in writingtwenty (20) days from the date of the receipt of this Intermediate Report whatsteps the Respondent has taken to comply herewith.It is further recommended that, unless the Respondent shall, within twenty (20)days from the date of the receipt of this Intermediate Report, notify saidRegional Director in writing that it will comply with the foregoing recommen-dations, the National Labor Relations Board issue an order requiring the Re-spondent to take such action.As provided in Section 203 46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may, withintwenty (20) days from the date of service of the order transferring the case tothe Board, pursuant to Section 203.45 of said Rules and Regulations, file withthe Board, Rochambeau Building, Washington 25, D. C., an original and six 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDcopies of a statement in writing setting forth such exceptions to the IntermediateReport or to any other part of the record or proceeding (including rulings uponallmotions or objections) as he relies upon, together with the original and sixcopies of a brief in support thereof ; and any party may, within the same period,file an original and six copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty filing the same shall serve a copy thereof upon each of the other parties.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.85.As further provided in saidSection 203.46, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203 48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections and exceptions thereto shall be deemed waived for allpurposes.EARL S. BELLMAN,Trial ETamIver.Dated August 18, 1948.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL BARGAIN collectively upon request with INTERNATIONAL LADIES'GARMENTWORKERS'UNION, affiliatedwith the American Federationof Labor, as the exclusive representative of all employees in the bargainingunit described herein with respect to wages, rates of pay, hours of employ-ment, or other terms or conditions of employment, and if an understandingis reached, embody such understanding in a signed agreement. The bargain-ing unit is:All producfiion employees employed at our Clinton, Missouri, plant,excluding janitors, foreladies, supervisor of sewing operations, and allother supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action.WE wILL NOT in any manner interfere with the efforts of the above-namedunion to bargain with us or refuse to bargain with said union as the exclusiverepresentative of all of our employees in the above-described appropriate unit.THE GRACE COMPANY,Employer.Dated-------------------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.